IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 43225 & 43226

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 360
                                               )
       Plaintiff-Respondent,                   )   Filed: January 29, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JIMMY D. LEYTHAM,                              )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In these consolidated appeals, Jimmy D. Leytham pled guilty to forgery, I.C. § 18-3601,
and possession of a financial transaction card, I.C. § 18-3125 and 18-3128. The district court
sentenced Leytham to a unified term of ten years, with a minimum period of confinement of five
years, for forgery and a consecutive unified term of five years for possession of a financial
transaction card. Leytham filed I.C.R 35 motions for reduction of his sentences, which the
district court denied. Leytham appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Leytham’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s orders denying Leytham’s
Rule 35 motions are affirmed.




                                              2